Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because of the following informalities:  line 1, “stop” is misspelled.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 12, 15, 17, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12, line 2, the limitation “a body cutout” is indefinite because it was not clear whether it’s same as a body cutout in line 3 of claim 11 or not.
Claim 15, line 2, the limitation “a head cutout” is indefinite because it was not clear whether it’s same as a head cutout in line 7 of claim 11 or not.
Claim 17, line 2, the limitation “a body attachment aperture” in line 3 is indefinite because it was not clear whether it’s same as a body attachment aperture in line 11 of claim 11 or not.
Claim 20 recites the limitation "the decorative tab" in line2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-8, 10, 11, 12-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song US 2020/0306656.
Claims 1 and 11, Song discloses a craft or paper model comprising a sheet having a body cutout (200) and a head cutout (100) (see Fig. 3); a plurality of fold lines (F2) in the body cutout along which the body cutout is folded and a plurality of locking tabs (212, 213, 220) in the body cutout configured to assemble the body cutout into a 3-D body object having an upper edge (Figs. 5a and 5b); a plurality of fold lines (F1) in the head cutout along which the head cutout is folded and securing tabs (112, 122, 132, 134) and cooperating slots (133, 135) in the head cutout configured to assemble the head cutout into a 3-D head object having a plurality of surfaces (Figs. 4a and 4b); a body attachment aperture (170) in one of the surfaces of the head object, he head object receiving the upper 
Claim 4, the model further comprises perforations (Fig. 5a).
Claim 5, the sheet comprises plastic [0034].
Claims 6 and 7, the head cutout includes one or more tabs (112) or ear tabs extending at an angle from the head cutout (Figs. 1, 4a).
Claim 8, the head cutout includes at a first side panel, a top model, a second side panel, and a bottom panel including the body attachment aperture (170), wherein the side panel is connected to the top panel, the top panel is connected to the second side panel, and the second side panel is connected to the bottom panel, and wherein the first and second side panels form a perimeter of the head object (Figs. 4a, 4b).
Claim 10, the head object (100) is attached to the body object (200) by a pressure fit (Fig. 2).

Claim 14, Song teaches the step of locking one or more tabs on the body cutout (Fig. 5a) to form a 3-D body object includes interlocking first and second locking tabs on opposing sides of the body cutout (Figs. 5a and 5b).
Claim 15, Song teaches the steps of folding one or more portions of the head cutout across fold lines includes folding one or more side head portions about a first fold line, folding a top head portion about a second fold line, and folding a bottom head portion along a third fold line (Figs. 4a and 4b).
Claim 16, the securing tabs are joined to the portions of the head cutout and including the step of folding the securing tabs about fold lines between the portions of the head cutout and the securing tabs (Figs. 4a and 4b).
Claim 17, Song discloses the step of attaching the 3-D head object to the 3-D body object includes receiving the body object in the body attachment aperture (170) disposed in the bottom portion of the head object to form a 3-D craft model having a head and body.
Claim 18, Song teaches the step of removeing the body cutout and the head cutout from a sheet as shown in Figs. 3, 4a and 5a.

Claim 21, the body object (200) is generally frustoconical in shape (Figs. 2 and 5b).
Claim 22, the attachment aperture in the head object is round and the upper edge of the body object fits within the aperture (Fig. 2).
Claim 23, the surfaces of the head object (100) include first, second, third, fourth and fifth wall panels (Fig. 4a), and the head object further includes a top wall and a bottom wall, the bottom wall including the body attachment aperture (170) (Figs 1 and 4a).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song.
Claims 2 and 3, it is noted that Song does not specifically refer the folding lines as die cut or score lines.  However, such features are considered product-by-process claims and product by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  In this case, there is no apparent difference between the lines of Song and the die cut or score lines as claimed.  Therefore, it would have been a matter of design choice to produce the lines of Song with any suitable process to accommodate any particular design or budget.
Claim 9, it is noted that the locking tabs of Song are not semicircular as claimed.  However, such difference is considered a matter design choice to one of ordinary skilled in the art since it has been held that the change in configuration is considered obvious absent persuasive evidence that the particular configuration of the claimed device was significant.  In re Dailey, 149 USPQ (CCPA 1966).  In this case, there is no apparent advantage between the claimed semicircular and the polygonal tab of Song.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIEN T NGUYEN whose telephone number is (571)272-4428.  The examiner can normally be reached on M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIEN T NGUYEN/Primary Examiner, Art Unit 3711